El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
*763Juan Ortiz Díaz, nombrado en este pleito como Juan Ortiz Primero, murió el 2 de enero de 1922 y diez días des-pués su hermano Juan Ortiz Segundo demandó a su suce-sión para que le pagase la cantidad de $749.56 que alegó .le es debida como saldo de su sueldo de $50 mensuales desde el 4 de enero 1919 basta el día de la demanda de-vengados durante ese tiempo como administrador de una tienda en Humacao que giraba bajo la razón social de Juana H. de Ortiz, tienda que era propiedad de Juan Ortiz Pri-mero y de su esposa Juana Hernández de Ortiz.
Los demandados contestaron haciendo una negación general de todos los hechos de la demanda y celebrado el jui-cio fué declarada sin lugar la demanda, contra Cuyo fallo se interpuso - este recurso de apelación por el demandante.
La evidencia en cnanto al sueldo del demandante con-sistió en su declaración, según la cual contrato con Juan Ortiz Primero su sueldo en la cantidad de $50 mensuales, y en la de dos testigos que habían sido dependientes de la tienda quienes manifestaron que habiendo pedido a Juan Ortiz Primero que les fijara sueldo les Contestó que no po-día darles más de $15 mensuales a cada uno porque le pa-gaba $50 mensuales a su hermano Juan Ortiz Segundo. La evidencia de los demandados consistió en la declaración de la viuda Juana Hernández quien manifestó que el sueldo del demandante era de $30 mensuales según le manifestó mu-chas veces su esposo. De otra evidencia resulta que según los testigos del demandante la tienda tenía un capital de poco más de mil dólares durante ese tiempo, habiendo re-sultado ser de $950 o $960 en el inventario hecho a la muerte de Juan Ortiz Primero, los que sólo cubrieron un 30% de las deudas.
El tribunal sentenciador declaró como uno de los funda-mentos de su fallo que la prueba no le había convencido de la certeza de los hechos de la demanda, mucho más teniendo *764en cuenta que el esposo de la demandada lia fallecido. En otras palabras, no dió crédito a que el sueldo del deman-dante fuera de $50 mensuales, sin que podamos declarar que hizo mal uso de la facultad discrecional que le concede la ley para apreciar la credibilidad de los testigos.
Por el motivo expresado la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.